DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the QPIDS and RCE on 01/21/2021.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1, 3, 8, 19, 21, 22, 24, 27, 31-33, 36-39 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2015/0162841; hereinafter Masuda; cited on IDS dated 01/21/2021).
Regarding claim 1, Masuda discloses a power converter circuit (e.g. Fig. 1 or Fig. 5) comprising:
an input (e.g. 11 in Fig. 1 or 5) operative to receive an input voltage (e.g. input voltage supplied by voltage source such as a battery as stated in paragraph [0034]); 
an output (e.g. 12 in Fig. 1 or 5) operative to produce an output voltage (e.g. output voltage supplied to a load such as a house side (DC supply bus) as stated in paragraph [0034]);
a main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) coupled between a main converter input  (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, common terminal of 41 and 43, and common terminal of 42 and 44 in Fig. 1 or 5) and the output (e.g. 12 in Fig. 1 or 5), the main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) comprising a first winding (e.g. 211 in Fig. 1 or 5) inductively coupled to a second winding (e.g. 22 in Fig. 1 or 5); and
an auxiliary converter (e.g. 5 in Fig. 1 or 5) comprising an auxiliary converter input (e.g. terminals having winding 212 connected  coupled to a third winding (e.g. 212 in Fig. 1 or 5) and an auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5), wherein the third winding (e.g. 212 in Fig. 1 or 5) is inductively coupled to the main converter (e.g. inductively coupled to main converter comprising 4 and 6 via transformer comprising windings 211, 212 and 22 in Fig. 1 or 5), the auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5) being coupled between the input (e.g. 11 in Fig. 1 or 5; specifically directly coupled to lower terminal 11 in Fig. 1 or 5) and the main converter input (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, directly coupled to common terminal of 42 and 44 in Fig. 1 or 5); and
wherein the third winding (e.g. 212 in Fig. 1 or 5) is inductively coupled to the first winding (e.g. 211 in Fig. 1 or 5).
Regarding claim 3, Masuda discloses the power converter circuit of claim 1 (e.g. Fig. 1 or 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 or 5) is operative to generate an auxiliary voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5) dependent on at least one of the output voltage (e.g. voltage at terminals 12 in Fig. 1 or 5), a main converter input voltage (e.g. input voltage received at terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, input voltage received at common terminal of 41 and 43, and at common terminal of 42 and , and a main converter output voltage (e.g. output voltage outputted at terminals having switches 61-64 connected therebetween in Fig. 1 or 5; specifically, output voltage outputted at common terminal of 61 and 63, and at common terminal of 62 and 64 in Fig. 1 or 5).
Regarding claim 8, Masuda discloses the power converter circuit of claim 1 (e.g. Fig. 1 or 5), wherein the auxiliary voltage is a continuous voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5).  
Regarding claim 19, Masuda discloses the power converter circuit of claim 1 (e.g. Fig. 1 or 5), wherein the third winding (e.g. 212 in Fig. 1 or 5) is inductively coupled with both the first winding (e.g. 211 in Fig. 1 or 5) and the second winding (e.g. 22 in Fig. 1 or 5).
Regarding claim 21, Masuda discloses a method (e.g. Fig. 1 or 5) comprising:
at an input of a power converter (e.g. 11 in Fig. 1 or 5), receiving an input voltage from a power source (e.g. input voltage supplied at 11 in Fig. 1 or 5 by voltage source such as a battery as stated in paragraph [0034]), the input voltage received (e.g. input voltage supplied at 11 in Fig. 1 or 5 by voltage source such as a battery as stated in paragraph [0034]) to generate an output voltage (e.g. output voltage outputted at terminals having switches 61-64 connected therebetween, and smoothed by capacitor 65 in Fig. 1 or 5; specifically, output voltage outputted at common terminal of 61  from a main converter of the power converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5), the main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) including a first winding (e.g. 211 in Fig. 1 or 5) and a second winding (e.g. 22 in Fig. 1 or 5) that are inductively coupled to produce the output voltage (e.g. output voltage outputted at terminals having switches 61-64 connected therebetween, and smoothed by capacitor 65 in Fig. 1 or 5; specifically, output voltage outputted at common terminal of 61 and 63, and at common terminal of 62 and 64, and smoothed  by capacitor 65 in Fig. 1 or 5);
via an auxiliary converter (e.g. 5 in Fig. 1 or 5) including a third winding (e.g. 212 in Fig. 1 or 5) inductively coupled to the first winding of the main converter (e.g. 211 in Fig. 1 or 5), generating an auxiliary converter differential output (e.g. output at terminals having capacitor 52 connected therebetween in Fig. 1 or 5); 
producing a main converter input voltage (e.g. input voltage received at terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, input voltage received at common terminal of 41 and 43, and at common terminal of 42 and 44 in Fig. 1 or 5) based on a combination of the auxiliary converter differential output (e.g. output at terminals having capacitor 52 connected therebetween in Fig. 1 or 5) and the received input voltage  (e.g. input voltage supplied at 11 in ; and 
inputting the main converter input voltage (e.g. input voltage received at terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, input voltage received at common terminal of 41 and 43, and at common terminal of 42 and 44 in Fig. 1 or 5)  to the main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) to produce the output voltage (e.g. output voltage outputted at terminals having switches 61-64 connected therebetween, and smoothed by capacitor 65 in Fig. 1 or 5; specifically, output voltage outputted at common terminal of 61 and 63, and at common terminal of 62 and 64, and smoothed  by capacitor 65 in Fig. 1 or 5; for example, output voltage further supplied at terminals 12 in Fig. 1 or 5 to a load such as a house side (DC supply bus) as stated in paragraph [0034]). 
Regarding claim 22, Masuda discloses a method (e.g. Fig. 1 or 5) comprising:
receiving an input voltage from an input of a power converter circuit (e.g. input voltage supplied at 11 in Fig. 1 or 5 by voltage source such as a battery as stated in paragraph [0034]); 
providing an output voltage from an output of the power converter circuit (output voltage supplied at terminals 12 in Fig. 1 or 5 to a load such as a house side (DC supply bus) as stated in paragraph [0034]);
(e.g. main converter comprising 4 and 6 in Fig. 1 or 5): i) receiving a main converter input voltage at a main converter input of the main converter (e.g. input voltage received at terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, input voltage received at common terminal of 41 and 43, and at common terminal of 42 and 44 in Fig. 1 or 5) , and ii) providing a main converter output voltage from the main converter (e.g. output voltage outputted at terminals having switches 61-64 connected therebetween, and smoothed by capacitor 65 in Fig. 1 or 5; specifically, output voltage outputted at common terminal of 61 and 63, and at common terminal of 62 and 64, and smoothed  by capacitor 65 in Fig. 1 or 5; for example, output voltage further supplied at terminals 12 in Fig. 1 or 5 to a load such as a house side (DC supply bus) as stated in paragraph [0034]), the main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) including a first winding (e.g. 211 in Fig. 1 or 5) inductively coupled to a second winding (e.g. 22 in Fig. 1 or 5); 
generating an auxiliary differential voltage (e.g. output at terminals having capacitor 52 connected therebetween in Fig. 1 or 5) from an auxiliary converter (e.g. 5 in Fig. 1 or 5) with respect to the main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 or 5) comprises an auxiliary converter input (e.g. terminals having winding 212 connected therebetween in Fig. coupled to a third winding (e.g. 212 in Fig. 1 or 5), the third winding (e.g. 212 in Fig. 1 or 5) inductively coupled with at least one of the first winding (e.g. 211 in Fig. 1 or 5) and the second winding (e.g. 22 in Fig. 1 or 5); and
generating the main converter input voltage (e.g. input voltage received at terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, input voltage received at common terminal of 41 and 43, and at common terminal of 42 and 44 in Fig. 1 or 5)  based on the input voltage (e.g. input voltage supplied at 11 in Fig. 1 or 5 by voltage source such as a battery as stated in paragraph [0034]) and the auxiliary differential voltage (e.g. output at terminals having capacitor 52 connected therebetween in Fig. 1 or 5).
Regarding claim 24, Masuda discloses the method of claim 22 (e.g. Fig. 1 or 5), wherein generating the auxiliary differential voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5) comprises generating the auxiliary differential voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5) dependent on at least one of the output voltage (output voltage supplied at terminals 12 in Fig. 1 or 5 to a load such as a house side (DC supply bus) as stated in paragraph [0034]), the main converter input voltage (e.g. input voltage received at terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, input voltage received at common terminal of 41 and 43, and at common terminal of 42 and 44 in Fig. 1 or 5), and the main converter output voltage (e.g. output .
Regarding claim 27, Masuda discloses the method of claim 22 (e.g. Fig. 1 or 5), wherein the auxiliary differential voltage is a continuous voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5).  
Regarding claim 31, Masuda discloses a power converter circuit (e.g. Fig. 1 or Fig. 5) comprising:
an input (e.g. 11 in Fig. 1 or 5) operative to receive an input voltage (e.g. input voltage supplied by voltage source such as a battery as stated in paragraph [0034]); 
an output (e.g. 12 in Fig. 1 or 5) operative to provide an output voltage (e.g. output voltage supplied to a load such as a house side (DC supply bus) as stated in paragraph [0034]);
a main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) coupled between a main converter input  (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, common terminal of 41 and 43, and common terminal of 42 and 44 in Fig. 1 or 5) and the output (e.g. 12 in Fig. 1 or 5), the main converter comprising a first winding (e.g. 211 in Fig. 1 or 5) and a second winding (e.g. 22 in Fig. 1 or 5) that are inductively coupled; and
an auxiliary converter (e.g. 5 in Fig. 1 or 5) comprising an auxiliary converter input (e.g. terminals having winding 212 connected therebetween in Fig. 1 or 5) coupled to a third winding (e.g. 212 in Fig. 1 or 5) and an auxiliary converter output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5), wherein the third winding (e.g. 212 in Fig. 1 or 5) is inductively coupled to the first winding of the main converter (e.g. 211 in Fig. 1 or 5), the auxiliary converter (e.g. 5 in Fig. 1 or 5) being coupled in series between the input (e.g. 11 in Fig. 1 or 5; specifically directly coupled to lower terminal 11 in Fig. 1 or 5) and the main converter input (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, directly coupled to common terminal of 42 and 44 in Fig. 1 or 5).
Regarding claim 32, Masuda discloses the power converter circuit as in claim 1 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5) includes a first node (e.g. node directly coupled to lower terminal 11 in Fig. 1 or 5) and a second node (e.g. node directly coupled to common terminal of 42 and 44 in Fig. 1 or 5), the first node (e.g. node directly coupled to lower terminal 11 in Fig. 1 or 5) coupled to the input  (e.g. 11 in Fig. 1 or 5; specifically directly coupled to , the second node (e.g. node directly coupled to common terminal of 42 and 44 in Fig. 1 or 5) coupled to the main converter input (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, directly coupled to common terminal of 42 and 44 in Fig. 1 or 5).   
Regarding claim 33, Masuda discloses the power converter circuit as in claim 32 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5) outputs an auxiliary differential voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5).  
Regarding claim 36, Masuda discloses the power converter circuit as in claim 1 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 or 5) is a voltage converter operative to convert an output voltage generated from the third winding (e.g. voltage from 212 in Fig. 1 or 5) into the auxiliary converter differential voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5). 
	Regarding claim 37, Masuda discloses the power converter circuit as in claim 1 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 or 5) is a switched power converter (e.g. auxiliary converter 5 comprises switch elements 50 and 53 in Fig. 1 or 5). 
Regarding claim 38, Masuda discloses the power converter circuit as in claim 1 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 includes a rectifier (e.g. 51 in Fig. 1 or 5) operative to rectify a voltage received from the third winding (e.g. voltage from 212 in Fig. 1 or 5).
Regarding claim 39, Masuda discloses the power converter circuit as in claim 38 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 or 5) is operative to convert the rectified voltage (e.g. voltage from 212 and rectified by 51 in Fig. 1 or 5) into an the auxiliary differential voltage (e.g. voltage at capacitor 52 in Fig. 1 or 5) output outputted from the auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5).
Regarding claim 42, Masuda discloses the power converter circuit as in claim 1 (e.g. Fig. 1 or Fig. 5), wherein the auxiliary converter (e.g. 5 in Fig. 1 or 5) is connected in series between the input (e.g. 11 in Fig. 1 or 5; specifically directly coupled to lower terminal 11 in Fig. 1 or 5) and the main converter input (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, directly coupled to common terminal of 42 and 44 in Fig. 1 or 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Masuda et al. (US 2015/0162841; hereinafter Masuda; cited on IDS dated 01/21/2021) in view of Ye et al. (US 2017/0063251; hereinafter Ye; cited on PTO-892 dated 06/13/2019).
Regarding claim 4, Masuda discloses all the claim limitations as applied above (see rejection of claim 1). However, Masuda appears to fail to expressly disclose the power converter circuit, wherein the main converter comprises a resonant converter with a resonance frequency.
Ye teaches the power converter circuit (e.g. 730 in Fig. 7; 730 example detailed in Fig. 2A), wherein the main converter (e.g. 200 in Fig. 2A) comprises a resonant converter (e.g. LLC converter 200 in Fig. 2A) with a resonance frequency (e.g. resonant frequency associated to resonant tank 204 in Fig. 2A; see paragraph [0042]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a resonant tank into the main converter of Masuda for having a resonant converter, as taught by Ye, for the advantage of having soft switching, and thus achieving high efficiency (Ye, paragraphs [0036] and [0069]). 
Regarding claim 5, Masuda and Ye teach all the claim limitations as applied above (see rejection of claim 4). In addition, Ye teaches the power converter circuit (e.g. 730 in Fig. 7; 730 example detailed in Fig. 2A), wherein the resonant converter (e.g. 200 in Fig. 2A) is a series resonant converter (see paragraphs [0036] and [0062]).

Regarding claim 6, Masuda and Ye teach all the claim limitations as applied above (see rejection of claim 5). In addition, Ye discloses the power converter circuit (e.g. 730 in Fig. 7; 730 example detailed in Fig. 2A), wherein the series resonant converter (e.g. 200 in Fig. 2A) is an LLC type converter (see paragraphs [0036] and [0062]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate a resonant tank into the main converter of Masuda for having a resonant converter, as taught by Ye, for the advantage of having soft switching, and thus achieving high efficiency (Ye, paragraphs [0036] and [0069]). 
Regarding claim 7, Masuda and Ye teach all the claim limitations as applied above (see rejection of claim 4). In addition, Ye teaches the power converter circuit (e.g. 730 in Fig. 7; 730 example detailed in Fig. 2A), wherein the resonant converter (e.g. 200 in Fig. 2A) comprises a control circuit (e.g. 750 in Fig. 7) operative to operate the resonant converter at an operation frequency which deviates less than 10% from the resonance frequency (see paragraph [0036] and [0069]).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to operate the resulting resonant . 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Masuda et al. (US 2015/0162841; hereinafter Masuda; cited on IDS dated 01/21/2021) in view of Huang et al. (US US2017/0251535; hereinafter Huang; cited on IDS dated 01/21/2021).
Regarding claim 16, Masuda discloses a power converter circuit (e.g. Fig. 1 or Fig. 5) comprising:
an input (e.g. 11 in Fig. 1 or 5) operative to receive an input voltage (e.g. input voltage supplied by voltage source such as a battery as stated in paragraph [0034]); 
an output (e.g. 12 in Fig. 1 or 5) operative to provide an output voltage (e.g. output voltage supplied to a load such as a house side (DC supply bus) as stated in paragraph [0034]);
a main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) coupled between a main converter input  (e.g. terminals having switches 41-44 connected therebetween in Fig. 1 or 5; specifically, common terminal of 41 and 43, and common terminal of 42 and 44 in Fig. 1 or 5) and the output (e.g. 12 in Fig. 1 or 5), the main converter (e.g. main converter comprising 4 and 6 in Fig. 1 or 5) comprising a first winding (e.g. 211 in Fig. 1 or 5) and a second winding (e.g. 22 in Fig. 1 or 5) that are inductively coupled; and
(e.g. 5 in Fig. 1 or 5) comprising an auxiliary converter input (e.g. terminals having winding 212 connected therebetween in Fig. 1 or 5) coupled to a third winding (e.g. 212 in Fig. 1 or 5) and an auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5), wherein the third winding (e.g. 212 in Fig. 1 or 5) is inductively coupled to the main converter (e.g. inductively coupled to main converter comprising 4 and 6 via transformer comprising windings 211, 212 and 22 in Fig. 1 or 5), the auxiliary converter differential output (e.g. terminals having capacitor 52 connected therebetween in Fig. 1 or 5) being coupled between the input (e.g. 11 in Fig. 1 or 5; specifically directly coupled to lower terminal 11 in Fig. 1 or 5) and the main converter input (e.g. terminals having capacitor 45 connected therebetween in Fig. 1 or 5; specifically directly coupled to common terminal of 42 and 44 in Fig. 1 or 5);wherein the auxiliary voltage converter (e.g. 5 in Fig. 1 or 5) comprises:
	a rectifier (e.g. 51 in Fig. 1 or 5) coupled to the third winding (e.g. 212 in Fig. 1 or 5),
	a DC link capacitor (e.g. 52 in Fig. 1 or 5) circuit coupled to the rectifier (e.g. 51 in Fig. 1 or 5).
	However, Masuda fails to expressly disclose an auxiliary voltage regulator coupled to the DC link circuit and operative to generate an auxiliary voltage; wherein the auxiliary 
	Huang teaches an auxiliary converter (e.g. auxiliary converter comprising D2, C3 and 2 in Fig. 2) comprising an auxiliary voltage regulator (e.g. 2 in Fig. 2) coupled to the DC link circuit (e.g. C3 in Fig. 2) and operative to generate an auxiliary voltage (e.g. Vo3 in Fig. 2); wherein the auxiliary voltage regulator (e.g. 2 in Fig. 2) comprises a voltage converter (e.g. voltage converter comprising D3, L1, Q2 and C4 in Fig. 2) with an output capacitor (e.g. C4 in Fig. 2), wherein the output capacitor (e.g. C4 in Fig. 2) is connected to an output of the auxiliary converter (e.g. terminals having C4 connected therebetween in Fig. 2).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate an auxiliary voltage regulator to the auxiliary voltage converter of Masuda, as taught by Huang, for the advantage of being able to control the voltage at the differential output at predetermined range, and thus being able to avoid/reduce unwanted variations. 
Regarding claim 18, Masuda and Huang teach all the claim limitations as applied above (see rejection of claim 16). In addition, Huang teaches wherein the auxiliary voltage regulator (e.g. 2 in Fig. 2) comprises a PWM circuit (e.g. voltage converter comprising D3, L1, Q2 and C4 in Fig. 2) connected between the DC (Direct Current) link circuit (e.g. C3 in Fig. 2) and the auxiliary converter differential output (e.g. terminals having C4 connected therebetween in Fig. 2).

Allowable Subject Matter
Claims 25, 26 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 25, wherein a magnitude of the main converter input voltage is a summation of a magnitude of the input voltage and a magnitude of the auxiliary differential voltage;
-regarding claim 26, it is considered allowable due to its dependency on claim 25; and
-regarding claim 34, wherein a summation of the input voltage and the auxiliary differential voltage produces a second voltage inputted to the main converter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/I. L./
Examiner, Art Unit 2839

	/THIENVU V TRAN/                                  Supervisory Patent Examiner, Art Unit 2839